Citation Nr: 1434349	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  13-01 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

The propriety of a reduction of the disability rating for bilateral hearing loss from 10 percent to noncompensable, effective December 1, 2010.

REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issue has been recharacterized to comport with the evidence of record.


FINDING OF FACT

In a March 2014 statement, the Veteran withdrew his appeal of the reduction of the disability rating for bilateral hearing loss from 10 percent to noncompensable, effective December 1, 2010.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of the propriety of the reduction in the disability evaluation assigned for bilateral hearing loss from 10 percent to noncompensable, effective December 1, 2010.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a March 2014 signed statement, the Veteran stated that he wished to withdraw his appeal pertaining to the propriety of a reduction of the disability rating for bilateral hearing loss from 10 percent to noncompensable.

A substantive appeal may be withdrawn by the Veteran in writing.  38 C.F.R. §§ 20.202, 20.204(b). 

As the Veteran has withdrawn the aforementioned appeal in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on this matter.


ORDER

The appeal is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


